Citation Nr: 0127712	
Decision Date: 12/28/01    Archive Date: 01/03/02

DOCKET NO.  00-11 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from October 1959 to 
August 1963.

This appeal arises from a January 1998, Department of 
Veterans Affairs Regional Office (VARO), Detroit, Michigan 
rating decision, which denied the appellant entitlement to 
service connection for residuals of a fracture of L-2, and 
claimed head injuries with cervical spine involvement.  The 
appellant filed a notice of disagreement with VARO's January 
1998 decision in February 1998.  The appellant was 
misinformed regarding the nature and status of his case in a 
February 1999 statement of the case.  Therefore, his November 
1999 statement has been accepted as a timely filed 
substantive appeal.


REMAND

Upon review, the appellant's medical record appears 
incomplete.  Specifically, the appellant's private family 
physician, Henry L. Green, M.D., submitted a "[c]hart 
summary" of the appellant's medical treatment since April 
1969.  However, copies of the actual treatment records were 
not made available.  Further, Dr. Green reports that the 
appellant was treated in the "Providence ER" (emergency 
room) for acute vertebral strain in January 1982 and for 
acute musculoligament strain in February 1983.  Although some 
records from Providence Hospital and Medical Centers dated 
from 1985 have been obtained, the records from the referenced 
1982 and 1983 hospitalizations have not been associated with 
the claims folder.  Further, the appellant's ex-spouse 
indicated that he was treated at Providence Hospital for back 
pain in several occasions during their marriage from 1968 to 
1981.  According to Dr. Green's chart summary, it also 
appears that the appellant was referred to Dr. Charles 
Porretta for complaints of upper back pain in January 1982, 
and these records have not yet been obtained.

At his June 2000 hearing on appeal, the appellant testified 
that he worked for Ford Motor Company from the late 1960's 
until approximately 1984, at which time he began work as an 
airline transport pilot.  In a July 2000 statement, the 
appellant indicated difficulty obtaining his employee medical 
records from Ford Motor because they were archived in the mid 
1970's.  However, according to the appellant's testimony, he 
worked until approximately the mid 1980's and at least some 
of his records should be available.  Therefore, an additional 
attempt to obtain these records should be made.  

Finally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the VCAA.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(West Supp. 2001).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision on the merits at this time.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)). 




Accordingly, this case is REMANDED for the following:

1.  After obtaining any necessary 
releases, VARO should contact the 
appellant's private physician, Henry L. 
Green, M.D., and attempt to obtain and 
associate with the claims file all 
treatment records referred to by Dr. 
Green in his chart summary.  These 
records should then be associated with 
the appellant's claims folder.

2.  After obtaining any necessary 
releases, VARO should contact Providence 
Hospital and Medical Centers and attempt 
to obtain all treatment records not 
previously obtained.  These records 
should then be associated with the 
appellant's claims folder.

3.  After obtaining any necessary 
releases, VARO should contact Dr. Charles 
Porretta, referred to in Dr. Green's 
chart summary, and attempt to obtain and 
associate with the claims file all 
treatment records referable to the 
appellant.  These records should then be 
associated with the appellant's claims 
folder.

4.  After obtaining any necessary 
releases, VARO should contact Ford Motor 
Company and attempt to obtain and 
associate with the claims file all 
employee medical treatment records 
referable to the appellant.  These 
records should then be associated with 
the appellant's claims folder.

5.  VARO must review the claims file and 
ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 1991 & Supp. 2001) are fully 
complied with and satisfied. 

6.  Thereafter, VARO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

 

